              Case 2:20-cv-00673-JCC Document 24 Filed 02/05/21 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9          MING-QIANG WANG,                                  CASE NO. C20-0673-JCC
10                                 Plaintiff,
                                                              MINUTE ORDER
11                  v.

12          HARTFORD LIFE AND ACCIDENT
            INSURANCE COMPANY,
13
                                   Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.

16 Coughenour, United States District Judge:

17          This matter comes before the Court on the parties’ stipulated motion to stay proceedings

18 (Dkt. No. 23). The parties inform the Court that they have agreed on a settlement, which is

19 pending the finalization of settlement paperwork. (Id.) The parties jointly request that this matter

20 be stayed pending the filing of a stipulation of dismissal. (Id.) The motion is GRANTED. All

21 deadlines are STAYED in this matter.

22          DATED this 5th day of January 2021.

23                                                          William M. McCool
                                                            Clerk of Court
24
                                                            s/Paula McNabb
25                                                          Deputy Clerk
26



     MINUTE ORDER, C20-0673-JCC
     PAGE - 1
